EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ironclad Performance Wear Corporation 2201 Park Place, Suite 101 El Segundo, CA 90245 We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 10, 2011, relating to the consolidated financial statements and schedules of Ironclad Performance Wear Corporation, appearing in the Company’s Annual Report on Form 10-K for the years ended December 31, 2010 and 2009. /s/EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York August 15, 2011
